Citation Nr: 1221262	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-30 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability evaluation rating in excess of 10 percent for lumbosacral strain (low back disability). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for low back disability and assigned a noncompensable evaluation, effective November 26, 2005.  In a June 2009 rating decision, the RO increased the evaluation of the Veteran's low back disability to 10 percent, effective November 26, 2005.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2008 statement in support of his claim, the Veteran requested a new VA examination to reevaluate his low back disability because it had increased in severity since the last VA examination conducted in September 2006.  To date, however, a review of Virtual VA confirms that he has not been afforded another VA examination.  In light of his statements indicating a worsening condition, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his low back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of all medical providers who have provided treatment for his back disability.  After securing the necessary authorization, obtain these records, including any VA treatment records and associate them with the claims file. 

2. Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of the symptoms of his low back disability.  He should be provided an appropriate amount of time to submit this lay evidence.

3. After associating any pertinent outstanding records, arrange for an appropriate VA examination to determine the current nature and severity of his low back disability.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be conducted.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., his pain-free range of motion. 

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner must also discuss the nature and severity of any left-sided or right-sided lower extremity neurologic impairment found to be present and state whether the Veteran has any bowel or bladder problems related to his low back disability. 

The examiner must also indicate the impact the low back disability has on his ability to secure or follow a substantially gainful occupation.  All findings and conclusions must be set forth in a legible report.

4. Then, readjudicate the claim.  If any benefit sought remains denied, the Veteran and his accredited representative must be furnished with a supplemental statement of the case (SSOC) and given a reasonable period in which to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


